Citation Nr: 1731536	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-11 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to a rating in excess of 30 percent for depressive disorder from December 26, 2010 to October 17, 2012.

3.  Entitlement to a rating in excess of 50 percent for depressive disorder since October 18, 2012.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to February 2001.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from May 2010 and April 2012 rating decisions of the VA Regional Office (RO) in Houston, Texas.  The claims file is now entirely in VA's secure electronic processing system, the Veterans Benefits Management System (VBMS).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension has not manifested by diastolic pressure readings predominantly 100 or more, or by systolic pressure readings predominantly 160 or more.  

2.  From December 26, 2010 to October 17, 2012, the Veteran's depressive disorder has been manifested, primarily, by depression, anxiety, sleep disturbances, social impairment, difficulty adapting to stressful circumstances, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Collectively, these symptoms are indicative of occupational and social impairment with reduced reliability and productivity.

3.  From December 26, 2010 to December 17, 2016, the Veteran's depressive disorder has not manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

4.  Since December 18, 2016, the Veteran's depressive disorder has manifested by occupational and social impairment with deficiencies in most areas.  It has not manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2016).

2.  With resolution of reasonable doubt in the appellant's favor, from December 26, 2010 to December 17, 2016, the criteria for an initial rating of 50 percent, but no higher, for depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).

3.  Since December 18, 2016, the criteria for a rating of 70 percent, but no higher, for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2009 and March 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The AOJ has provided adequate assistance to the appellant as indicated under the facts and circumstances in this case.  The appellant and his representative have not made the AOJ or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues decided herein, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Id.  In a June 2017 brief, the Veteran's representative stated that the Veteran waived review by the AOJ of any evidence received since the issuance of the last supplemental statement of the case.  Therefore, the Board has decided upon the merits of the claims addressed below.  

Hypertension

Service connection for hypertension was first granted in a December 2006 rating decision, evaluated as noncompensably (0 percent) disabling since January 11, 2005.  Although the Veteran perfected an appeal of that evaluation, he requested that the appeal be withdrawn in April 2009.  The Veteran submitted the current claim on appeal for an increased rating in February 2010.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2016).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.41, 4.10 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 199, 126 (1999); see also Hart v. Mansfield, 21 Vet.App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides for a 10 percent rating when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or, as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Applying the rating criteria above to the medical evidence of record, the Board finds that a compensable rating for hypertension is not warranted for any part of the period on appeal.  At a March 2009 VA examination, the Veteran had blood pressure readings of 148/94, 145/95, and 164/91.  The Veteran attended a VA examination for hypertension in April 2010, and reported that he was no longer taking medication for blood pressure because it interfered with his other medications.  He reported that he was controlling it with exercise and diet.  His blood pressure readings were 148/85, 145/80, and 147/86.

The Veteran next attended a VA examination in August 2015.  The Veteran reported that he had trouble controlling his hypertension despite compliance with his prescription medication, and stated that on average his readings were around 135-140 systolic and 90+ diastolic.  His blood pressure readings at the examination were 140/90, 140/90, and 140/88.

The Veteran also attended a VA examination in January 2017.  The Veteran reported that he continued to take daily medication.  His blood pressure readings were 152/94, 148/88, and 144/84.  At a March 2017 VA examination, his blood pressure readings were 120/78, 120/80, and 124/80.

The Veteran's VA treatment records show blood pressure readings with systolic readings ranging from 121 to 154 from and diastolic readings from 75 to 102.  In March 2009, he reported that he had not been taking his blood pressure medications consistently.  His blood pressure was 138/86.  That same month he had a reading of 151/83.  In September 2010, he had a reading of 133/80, and in December 2011, his blood pressure was 121/78.  In April 2012, he reported that he had previously required medication for high blood pressure, but that it had resolved after he lost considerable weight.  In September 2012, his blood pressure was 136/98, 136/102, and 129/75.  In April 2013, he had readings of 154/86 and 147/81, and in June 2013, he had readings of 134/79 and 134/80.  In November 2013, his blood pressure was 136/81.  Readings taken between May 2014 and April 2017 were 135/81, 136/97, 139/96, 147/98, 145/96, 140/94, 135/92, 137/93, 136/95, 144/90, and 140/94.

Review of the record reflects that the Veteran has needed to use continuous medication for control of hypertension during much of the period on appeal.  However, it is not demonstrated that his diastolic pressure has been predominantly 100 or higher or such a history.  The Veteran had a single blood pressure reading of 136/102 in September 2012, but the overwhelming majority of his blood pressure readings have been much lower.  The Veteran also had a single blood pressure reading that showed systolic pressure over 160 at the March 2009 VA examinations, although the other blood pressure readings taken at that examination showed lower diastolic pressures of 145 and 148.  This therefore indicates that the Veteran's diastolic blood pressure has not been predominantly 100 or more, nor has his systolic pressure been predominantly 160 or more.  As such, the appellant's hypertension does not warrant a compensable rating under Diagnostic Code 7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board acknowledges that the Veteran asserted in May 2012 that his "blood pressure is always at 160/110 and above."  This assertion is not supported by the evidence of record, which shows blood pressure readings that are predominantly lower than 160/100.  While the Veteran has asserted that his hypertension is worse than currently rated, a higher evaluation for high blood pressure depends on the results of clinical findings.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Thus, to the extent that the appellant believes that his service-connected hypertension is worse than has been shown on examination, the predominant findings on the private and VA clinical examinations over the years preponderate against finding that he has a more severe disability.  The Board concludes that the predominant clinical findings on evaluations over the years are of greater probative value and fail to demonstrate that a higher evaluation is warranted for service-connected hypertension.  In view of such, the Board finds that the currently assigned noncompensable disability is appropriate for the entire period on appeal.

The Board also acknowledges that the Veteran has asserted that he has secondary symptoms of dizziness and headaches which are caused by his hypertension.  A medical opinion was obtained from a physician in January 2017 who found that headaches and dizziness were not related to his hypertension.  Entitlement to service connection for dizziness and headaches was denied in a February 2017 rating decision.  The Veteran has not submitted a notice of disagreement with this finding, and the Board finds that the issue of service connection for these separate symptoms are not currently on appeal.

Accordingly, the preponderance of the evidence shows that the Veteran's hypertension does not warrant a compensable rating at any time during the appellate period.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

Depressive Disorder

The Veteran has been assigned a 30 percent rating for depressive disorder from December 26, 2010 to October 17, 2012, and a 50 percent rating since October 18, 2012.  The Veteran has submitted written statements describing how his depression requires continuous treatment with medication and causes him to feel hopelessness, mood swings, homicidal thoughts, and sadness.  In September 2013, he wrote that he had panic attacks and social anxiety, and that he had difficulty getting up in the morning and performing tasks at work.  He also wrote that his relationships with his spouse and children had deteriorated.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Major depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, within the General Rating Formula for Mental Disorders (General Formula), which provides for a 30 percent rating when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9435.

A 50 percent rating is assigned when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would just a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board observes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) remains for application in this case.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The assigned GAF score, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

In the case at hand, the Veteran's VA treatment records show that he received regular psychiatric care from 2011 to 2013, at which point he moved to a new state and stopped attending regular treatment.  The Veteran attended a mental health assessment in January 2011, and reported feeling periodic anxiety and trouble falling asleep.  He stated that he felt "stressed out."  His speech was generally fluent, manner was pleasant, thought process was logical, and he expressed no suicidal or homicidal ideation.  He was diagnosed with anxiety disorder and depressive disorder and assigned a GAF score of 65.  In January 2011, the Veteran was noted to have had panic attacks and anxiety.  He had good impulse control, fluent speech, anxious appearance, and partial insight.  He reported sleeping well in March 2011, and denied any depression, although his energy was low.  His memory was intact, and he was alert and fully oriented.  

In February 2012, he reported having increased depression following the death of his sister.  In October 2012, the Veteran reported having depressed mood, difficulty sleeping, loss of interest in activities, low energy, and anxiety.  He stated that he had stopped taking medication for a time, but his depression symptoms had increased.  His speech was coherent and logical.  At an April 2013 psychology consultation, the Veteran reported having depression and mood concerns.  His appearance was well-groomed, and his thought and speech was appropriate.  He was diagnosed with chronic pain and depression and given a GAF score of 55.  He was noted to have good social support and good verbal skills.

On February 10, 2017, the Veteran reported having thoughts of hanging himself or jumping off a bridge while driving.  He denied having any intent or plan or any past suicide attempts or self-injurious behaviors.  He stated that in June 2016, his mother and her two sisters were killed in a car collision, and that since then he had difficulty concentrating, stress, agitation, and emotional numbness.  He reported that he had not worked since December 18, 2016 due to these symptoms.  He was well-groomed and appropriately dressed, with logical, goal-oriented thoughts.  He endorsed symptoms of grief, difficulty sleeping, guilt, and decreased energy and concentration.  The examining found that the Veteran's imminent risk for self-harm was low and could be managed on an outpatient basis.

The Veteran has also attended several VA examinations throughout the period on appeal.  At an April 2010 examination, the Veteran reported that he worked full time as a claims assistant at the RO, and had missed less than 1 week of work in the past 12 months.

The Veteran attended a VA psychiatric examination in November 2010, and reported that he had a good relationship with his children and that he was currently dating.  He stated that he had good support from a group of friends and socialized at work.  He reported feeling depressed and angry some mornings and having anxiety at home, but feeling better when he was at work and distracted.  He did, however, report missing some days of work due to needing time alone and feeling overwhelmed.  He stated that he often felt overwhelmed by his physical problems and depressed about "everything."  He reported difficulty falling asleep, and did not have any inappropriate behavior or panic attacks.  He had no history of suicide attempts or violence.  His mood was agitated, but attitude was cooperative and affect was normal.  He was fully oriented and had average intelligence and judgment and normal memory.  The examiner noted that he was employed fulltime as a claims assistant and that he was "able to attend work appropriately for the most part."  He diagnosed the Veteran with depressive disorder and assigned him a GAF score of 62.  He found that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to his symptoms.

The Veteran also attended a VA examination in August 2015.  He reported feeling depressed/sad and that he continued to take daily anti-depressant medication.  He reported that he began using alcohol daily in January 2015 secondary to the stress of his marital separation and emotional distress.  He stated that he was close with his younger children, but that it was hard living far from them.  He stated that he had a friend from work, but did not have good contact with other friends since his separation.  He stated that he had continued to work as a claims assistant at the VA until September 2014, and that after he moved to Arkansas, he started working in janitorial services for 15-20 hours a week at Sam's Club for 30-35 hours a week.  He reported doing well at both jobs, but that he did miss a lot of time at his jobs due to lack of energy or motivation, and that he had been suspended from Sam's Club due to this.  He said that it was hard for him to focus at work and that he felt irritable and had decreased energy.  He stated that he no longer engaged in community activities and spends a lot of time at home.  The examiner noted that the Veteran had depressed mood, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  His appearance was clean and appropriate, and orientation and thought processes were normal.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.

The Veteran most recently attended a VA examination in January 2017.  The Veteran reported having a good relationship with his children from his second wife, but having no friends other than some former co-workers that he could confide in.  He stated that for fun he enjoyed going to the casino.  He reported a history of alcohol abuse, difficulty sleeping, and heated arguments with his former wife.  He also reported experiencing bereavement since the death of his mother in 2016.
The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  He wrote that the Veteran's sleep problems and alcohol use disorder symptoms had increased his limitations.  The Veteran reported that he had left his job as a claims representative in December 2016 because he did not feel that he had the energy to deal with it, and had not worked since then.  The examiner noted that the Veteran had symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  He was appropriately attired and had unremarkable speech and normal thought process.  He denied suicidal or homicidal ideation, and did not present with any peculiar preoccupations or thought withdrawal.

Based on the evidence above, and affording the Veteran the benefit of the doubt, the Board finds that an initial evaluation of 50 percent from December 26, 2010 to December 17, 2016 is warranted.  Throughout this entire period, the Veteran has had anxiety, depression, sleep impairment, disturbances in motivation and mood, and difficulty in establishing work and social relationships.  His psychiatric symptoms made it more difficult for him to function well at work and affected his ability to form friendships and to always get along well with his family members.  The Board will resolve all reasonable doubt in favor of the Veteran, and finds that the assignment of the more favorable 50 percent evaluation should be assigned throughout the period of December 26, 2010 to December 17, 2016.

In assigning this rating, the Board finds that while many, though not all, of the rating criteria for 50 percent are satisfied, an increased rating for a psychiatric disorder does not require that all deficiencies listed in the rating criteria are met.  See Mauerhan, 16 Vet. App. at 443.  The evidence of record reflects an overall disability picture of occupational and social impairment with reduced reliability and productivity, and accordingly, the Board grants an initial 50 percent evaluation for depressive disorder.

The Board does not, however, find that a 70 percent evaluation is warranted at any time during this period.  The Veteran did report some impairment in his occupational functioning, but managed to stay employed throughout this period.  While he did report frequently missing work in August 2015, he also reported working a significant number of hours a week, totalling 45 to 55 hours a week, at two different jobs, and his reasons for leaving his earlier job with VA were due to relocating to be with his wife and were not related to his psychiatric symptoms.  The Veteran also reported having some friends through work.  Overall, his symptoms indicate that they did affect his employment ability, causing reduced reliability and productivity, but the Board does not find that they were of such a severity that they caused actual "deficiency" in his ability to maintain employment.

The Veteran also has had some positive social relationships, including a positive relationship with his children and some friends.  He did report having decreased interest in activities and reported that he had stopped participating in community activities.  He also had difficulty falling asleep and often felt anxious, agitated, or depressed.  The Board accepts that these are significant symptoms which do indicate disturbances of motivation and mood and difficulty in establishing and maintaining social and work relationships, but they do not show a complete inability to form relationships, nor is there any evidence that these mood disturbances caused near-continuous panic or depression affecting his ability to function independently.

The Veteran has also always been found to be well-oriented to person, time, and place, could maintain his own personal hygiene, made good eye contact and interaction, and had no impairment of thought process or communication.  At no time has he been shown to have obsessional rituals, illogical or obscure speech, spatial disorientation, or neglect of personal hygiene.  While he did report at one time to VA that he had homicidal thoughts, the overwhelming majority of his examinations and treatment records show that he repeatedly denied having any homicidal thoughts, and he was never found to be a danger to others or to have engaged in any violent behavior.  At no time prior to December 2016 did the Veteran present with suicidal thoughts or ideation, and he was never found to pose any danger to himself.  The Board therefore finds that the Veteran's symptoms from December 26, 2010 to December 17, 2016 more nearly approximate the criteria for a 50 percent rating, indicating occupational and social impairment with reduced reliability and productivity.  This evaluation is also consistent with the GAF scores the Veteran received during this period, which range from 55 to 65, indicating mild to moderate symptoms.

Since December 18, 2016, the Board finds that a 70 percent rating, but no higher, may be assigned.  In January 2017, the Veteran reported that he was having suicidal thoughts, which indicates a significant worsening in his psychiatric symptomatology than that shown earlier.  He also reported that he had stopped working on December 18, 2016, due to difficulty concentrating, stress, agitation, and emotional numbness.  Although it is clear from the Veteran's own reports that these symptoms were triggered by the traumatic death of his family members, it was noted by the January 2017 VA examiner it was not possible to fully differentiate which psychiatric symptoms were attributable to the Veteran's service-connected depression and which were due to an alternate etiology, and therefore the Board will accept that his increased difficulties at work and suicidal ideation are also symptoms to be considered at this time.  Affording the Veteran the benefit of the doubt, the Board will assume that his suicidal ideation also began at approximately the same time as his departure from work, and therefore a December 18, 2016effective date is warranted.

There is no indication, however, that the Veteran had total occupational and social impairment which would allow for a 100 percent rating.  The evidence does not show such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  The Veteran has always been able to maintain basic hygiene and perform activities of daily living, and in February 2017, he denied any psychomotor agitation or retardation, had normal appetite, and logical thoughts and normal movement, speech, insight, and judgment.  He was well-groomed, alert, oriented, pleasant, and cooperative.  The Board therefore finds that the criteria have not been met for a 100 percent rating, as they Veteran has not manifested with total occupational and social impairment.

The Board has also considered the Veteran's symptoms which are not included in the rating criteria listed under 38 C.F.R. § 4.130 and whether they constitute symptoms that would be comparable in type and degree (frequency, severity, and duration) to the criteria for any higher ratings.  See Mauerhan, 16 Vet. App. at 443.  The Veteran has had symptoms of difficulty sleeping, low energy, difficulty concentrating, emotional numbness, guilty feelings, and alcohol abuse.  Though these symptoms have been shown to manifest with frequency and to greatly impact the Veteran's mood and ability to function, the Board, in weighing all of the evidence, does not find that these symptoms are of a comparable severity to the more extreme symptomatology required for ratings higher than those now assigned, as the symptoms manifested from December 2010 to December 2016 would not cause occupational and social impairment with deficiencies in most areas, and the symptoms since that time would not cause total occupational and social impairment.  At no time has any VA examiner found this to be the case, and the Board finds that this is also not reflected in the Veteran's treatment records or his own personal statements.  

The Board also acknowledges that at several times during the appeal, the Veteran has asserted that his symptoms caused interference in his employment, and in October 2012, the Veteran submitted a claim for TDIU, stating that he became too disabled to work in July 2012.  The evidence indicates, however, that the Veteran remained gainfully employed until December 2016, when he stopped working due, at least in part, to his psychiatric symptoms.  While the Board still finds that his symptoms from December 2010 to December 2016, overall, more closely approximate the criteria for a 50 percent rating than for a 70 percent rating for depressive disorder, the question of whether a TDIU is warranted for any part of the period on appeal, including since December 2016, when the Veteran stopped working, is addressed in the remand below.

The Board notes that the lay assertions of the Veteran have been considered, and are part of the reason why increased evaluations have now been assigned.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  To the extent that the Veteran and has argued that higher evaluations for depressive disorder are warranted, these assertions are outweighed by more probative evidence provided by the examinations of qualified medical professionals, including in his VA examinations and VA medical records.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  Furthermore, the symptoms described in his lay statements are consistent with those noted in the VA treatment records and comport with the percent ratings now assigned.  As such, these lay statements, on their own, do not provide any basis upon which to assign any higher rating.

In sum, the Board finds that the appellant's impairment due to depressive disorder has been most consistent with a 50 percent disability rating from December 26, 2010 to December 17, 2016 and with a 70 percent disability rating since December 18, 2016.  In reaching this conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher ratings than those now assigned, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Lastly, the Board notes that the question of entitlement to referral for consideration of extraschedular ratings is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).



ORDER

Entitlement to a compensable rating for hypertension is denied.

Entitlement to a rating of 50 percent, but no higher, for depressive disorder from December 26, 2010 to December 17, 2016 is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to a rating of 70 percent, but no higher, for depressive disorder from since December 17, 2016 is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

The Veteran reported at his January 2017 VA examination and in VA treatment records that he last worked in December 2016, due to increased psychiatric symptoms following the sudden death of his mother and aunts.  The Board notes that the January 2017 VA examiner also indicated that it was not possible to differentiate which psychiatric symptoms were attributable to his service-connected depression and which were due to an alternate etiology.

When entitlement to a total disability rating based on individual unemployability is raised in connection with an increased rating claim for one or more of those service-connected disabilities, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the claim is included in the current appeal.  This issue is therefore remanded in order to provide the Veteran with adequate notice regarding this claim and the opportunity to provide additional information regarding his dates of employment.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must develop and adjudicate the issue of entitlement to a TDIU.  In so doing, the AOJ must notify the appellant and his representative of VA's duties to notify and assist in the development of that claim and provide him with a VA Form 21-8940.  The Veteran should be specifically asked to provide information regarding the date that he stopped working full time and whether he is currently employed in gainful employment.

2.  Upon completion of any additional development deemed appropriate, the AOJ should adjudicate this issue.  If the benefit sought remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


